Case 1:17-cv-07572-ALC Document 163-2 Filed 11/04/20 Page 1 of 1

 

Oregon Rimes Bar

 

Certificate of Good Standing

State of Oregon )
) ss.
County of Washington _)

|, Stacy R. Owen, do hereby certify that | am an Assistant Disciplinary Counsel of the
Oregon State Bar, and have access to the official files and records of the Oregon State Bar,

The official files and records of the Oregon State Bar indicate:
XIANGNONG WANG

was admitted to practice law in the State of Oregon by diploma privilege and became an active
member of the Oregon State Bar on October 13, 2020.

There are no grievances or disciplinary proceedings presently pending against this
member.

No disciplinary action has been taken against this member in the past by the Oregon
Supreme Court or the Oregon Disciplinary Board.

Mr. Wang is an active member of the Oregon State Bar in good standing, licensed and
entitled to practice law in all the courts of the State of Oregon.

DATED this 23 day of October, 2020.

NCO
Cc

Stacy R. Owen

Assistant Disciplinary Counsel
Oregon State Bar

16037 SW Upper Boones Ferry Road, PO Box 231935, Tigard, Oregon 97281-1935
(503) 620-0222 or (800) 452-8260 Regulatory Services fax (503) 968-4457 www.osbar.org
